UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 15, 2010, the registrant had 129,440,752 shares of common stock outstanding. WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Three Months Ended September 30, 2010 PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets - September 30, 2010 (unaudited) and December31, 2009 1 Unaudited Condensed Consolidated Statements of Operations - for the Three and Nine Months Ended September 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows - for the Nine Months Ended September 30, 2010 and 2009 3 Notes to Unaudited Interim Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 1.A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 INDEX PART I FINANCIAL INFORMATION Item 1.Financial Statements WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share data) ASSETS (Unaudited) September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $471 and $323 Indemnification receivable - Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $100 and $84 Trademarks and intangibles with indefinite lives Other intangible assets with finite lives, net of accumulated amortization of$3,016 and $1,624 Goodwill Restricted cash Other assets 70 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Line of credit - Due to models Deferred revenue Foreign withholding claim subject to indemnification - Esch promissory note Current portion of note payable and capital lease obligations - 41 Total current liabilities Long term liabilities Other 14 40 Deferred revenue, net of current portion Deferred income tax liability Earn out-contingent liability Total long-term liabilities Commitments and contingencies - - Shareholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 250,000,000 shares authorized; 129,440,752 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 INDEX WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenues Revenues $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income (loss) ) Other income (expense): Miami earn-out fair value adjustment - - Settlement expense ) - ) - Acquisition transaction costs - ) - ) Interest income - - - 4 Interest expense ) Total other income (expense) Income (loss) before provision for income taxes ) ) Provision for income taxes Current 50 - 6 Deferred - 50 - 6 Net income (loss) applicable to common stockholders $ $ ) $ $ ) Basic and diluted net income (loss) per common share $ $ ) $ $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 2 INDEX WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, Cash flows from operating activities: NetIncome (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Bad debt expense 81 90 Amortization and depreciation Settlement expense - Miami earn-out fair value adjustment ) - Changes in operating assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in prepaid expenses and other assets ) Indemnification receivable ) - Increase in due to models Increase (decrease) in accounts payable and accrued liabilities Foreign withholding claim subject to indemnification - Increase in other liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of the Wilhelmina Companies, net of cash acquired - ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of common stock - Proceeds from line of credit - Repayment of line of credit ) - Repayment of Esch promissory note ) - Payments of debt ) ) Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $
